Case 3:18-cv-02540-BAS-MDD Document 5 Filed 12/04/18 PageID.20 Page 1 of 1



  1   Peter Kristofer Strojnik, State Bar No. 242728
      strojnik@skplaw.com
  2   THE STROJNIK FIRM LLC
  3   A LIMITED LIABILITY COMPANY
      Esplanade Center III, Suite 700
  4   2415 East Camelback Road
  5   Phoenix, Arizona 85016
      Telephone: (602) 510-9409
  6   Facsimile: (602) 773-0370
  7   Attorneys for Plaintiff THERESA BROOKE
  8
                             UNITED STATES DISTRICT COURT
  9
                           SOUTHERN DISTRICT OF CALIFORNIA
 10
 11   THERESA BROOKE, a married woman
      dealing with her sole and separate claim,       Case No: 3:18-cv-02540-BAS-MDD
 12
 13                       Plaintiff,
                                                      NOTICE OF SETTLEMENT
 14
      vs.
 15
 16   RPC OLD TOWN AVENUE OWNER,
      LLC,
 17
 18                        Defendant.

 19          NOTICE IS HEREBY GIVEN that the above case has settled. The parties
 20   anticipate filing closing papers in the coming weeks.
 21
 22                 RESPECTFULLY SUBMITTED this 29th day of November, 2018.
 23
 24                                               /s/ Peter Kristofer Strojnik
                                                  Peter Kristofer Strojnik (242728)
 25                                               Attorneys for Plaintiff
 26
 27
 28
